                     Case 19-00121    Doc 22     Filed 06/18/19     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

IN RE: JAMES CROSBY,
       PATRICIA A. CROSBY,
                                                              Case No. 18-24094

        Debtors.                                                     Chapter 13

_____________________________________________________________________________

UNITED STATES OF AMERICA,

        Plaintiff,
                                                              Adv. Pro. No. 19-00121
v.

JAMES CROSBY AND PATRICA A. CROSBY,

        Defendants.


     UNITED STATES’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THE
      COMPLAINT AND CROSS-MOTION FOR JUDGMENT ON THE PLEADINGS

        Plaintiff, United States of America, on behalf of the Social Security Administration, by and

through its counsel, Robert K. Hur, United States Attorney for the District of Maryland, and Jane

E. Andersen, Assistant United States Attorney for said district, hereby opposes defendants’ motion

to dismiss the complaint, and cross-moves this Court for judgment on the pleadings pursuant to

Fed. R. Civ. P. 12(c) and Fed. R. Bankr. P. 7012(b).

        The grounds opposing defendants’ motion, and supporting the United States’ motion, are

set forth in the accompanying Memorandum of Law, and upon all papers and proceedings

previously had.

                                                       Respectfully submitted,
                                                       Robert K. Hur
Case 19-00121   Doc 22   Filed 06/18/19   Page 2 of 3



                            United States Attorney

                     By:    /s/ Jane E. Andersen
                            Jane E. Andersen (Bar No: 802834)
                            Assistant United States Attorney
                            36 South Charles Street, 4th Floor
                            Baltimore, Maryland 21201
                            (p) 410-209-4892
                            (f) 410-962-2310
                            Jane.Andersen@usdoj.gov
                 Case 19-00121       Doc 22     Filed 06/18/19    Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on June 18, 2019, a copy of the foregoing Opposition to Defendant’s Motion

to Dismiss and the United States’ Cross-Motion for Judgment on the Pleadings, Notice to Plaintiff

Proceeding Without Counsel, the Memorandum of Law, were caused to be served via first-class

mail, postage prepaid to Defendants/Debtors at the following address:

              James Crosby
              5912 Yorkwood Road
              Baltimore, MD 21239

              Patricia A Crosby
              5912 Yorkwood Road
              Baltimore, MD 21239

                                                    /s/ Jane E. Andersen
                                                    Jane E. Andersen
                                                    Assistant United States Attorney
